Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-22-00556-CR

                                     Reginald Earl ALLMON,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020CR9047
                        Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

Delivered and Filed: September 21, 2022

DISMISSED

           Pursuant to a plea-bargain agreement, Reginald Earl Allmon pled nolo contendere to

aggravated sexual assault of a child and was sentenced to twenty years of imprisonment and a

$2000 fine in accordance with the terms of his plea-bargain agreement. The trial court signed a

certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Allmon filed a notice of

appeal, the trial court clerk sent copies of the certification and notice of appeal to this court. See
                                                                                      04-22-00556-CR


id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification, has

been filed. See id. 25.2(d).

       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, (B) after getting the trial court’s permission to

appeal; or (C) where the specific appeal is expressly authorized by statute.” Id. 25.2(a)(2). The

clerk’s record, which contains a written plea bargain, establishes the punishment assessed by the

court does not exceed the punishment recommended by the prosecutor and agreed to by Allmon.

See id. The clerk’s record does not include a written motion filed and ruled upon before trial; nor

does it indicate that the trial court gave its permission to appeal. See id. Thus, the trial court’s

certification appears to accurately reflect that this is a plea-bargain case and that Allmon does not

have a right to appeal. We must dismiss an appeal “if a certification that shows the defendant has

the right of appeal has not been made part of the record.” Id. 25.2(d).

       We informed Allmon that this appeal would be dismissed pursuant to Texas Rule of

Appellate Procedure 25.2(d) unless an amended trial court certification showing that he had the

right to appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.

State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). Appellant filed a response,

indicating that he was unable to persuade the trial court to grant him permission to appeal. Because

no amended trial court certification has been filed stating that Allmon has the right to appeal, this

appeal is dismissed pursuant to Rule 25.2(d).

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-